1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     ROBERT JOHNSON,                                      Case No. 3:20-cv-00179-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     ELY STATE PRISON DENTAL
      EMPLOYEES, et al.,
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            On March 24, 2020, this Court ordered Plaintiff to file either a fully complete
11
     application to proceed in forma pauperis, with complete financial attachments, or pay the
12
     full $400 filing fee, within sixty days from the date of that order. (ECF No. 3). Following
13
     that order, and upon further review of Plaintiff’s filing at ECF No. 1-1, the Court has
14
     determined that on March 20, 2020, Plaintiff, who is an inmate in the custody of the
15
     Nevada Department of Corrections (“NDOC”), filed an administrative claim form at ECF
16
     No. 1-1. Plaintiff has not filed a complaint.
17
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
18
     complaint with the court.” Fed. R. Civ. P. 3.       As such, the Court grants Plaintiff until
19
     Friday, May 22, 2020 to submit a complaint to this Court.
20
     II.    CONCLUSION
21
            For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to
22
     this Court no later than Friday, May 22, 2020.
23
            IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
24
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
25
     Clerk of the Court will also send Plaintiff a copy of his administrative claim form. (ECF
26
     No. 1-1).
27
     ///
28
     ///
1           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3                   March 31, 2020
            DATED: __________________
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            -2-
